Citation Nr: 1757686	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  12-02 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to disability and indemnity compensation under 38 U.S.C. § 1318 (2012).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1972 to December 1976.  He died in March 2010.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.
 
In September 2015, the appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.
 
In March 2016, the Board remanded this matter for further development.  That development having been completed, this matter has returned to the Board for further appellate review.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the appellant's claim must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide her claim so she is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c), (d) (2017).  
 
The appellant contends that the Veteran's tumor lysis syndrome due to non-Hodgkin's lymphoma and/or hypercalcemia was caused by his exposure to herbicide agents, pesticide agents, and radiation during his active service while stationed at George Air Force Base (AFB) in California from December 1972 to December 1976.  See August 2015 Correspondence; see also September 2015 Hearing Transcript.  In support of her assertion, she has noted that George AFB is listed as a "Superfund" site by the Environmental Protection Agency (EPA).  See August 2015 Correspondence; November 2016 Constituent Assistance Form.

The Veteran's DD Form 214 reflects that he was discharged from active service at George AFB.  Additionally, the Board notes that George AFB is, in fact, included in the EPA National Priorities List (NPL).  The NPL is part of EPA's Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA), commonly known as "Superfund."  The website detailing the George AFB Superfund site reveals that George AFB routinely handled and disposed hazardous materials.  The website for the George AFB Superfund site can be found at: https://cumulis.epa.gov/supercpad/cursites/csitinfo.cfm?id=0902737 (last visited December 7, 2017).  

The chemical substances (i.e., hazardous substances, pollutants, or contaminants) identified as contaminants of concern (COC) for George AFB include:  antimony, asbestos, barium, benzene, cadmium, copper, dioxins (chlorinated dibenzodioxins), ethylbenzene, inorganics, lead, manganese, mercury, PCE, pesticides, semi-volatile organic compounds, TCE, Toluene, TPH, Trichloroethylene, VOC, xylenes, and zinc.  See https://cumulis.epa.gov/supercpad/SiteProfiles/index.cfm?fuseaction=second.contams&id=0902737 (last visited December 9, 2017).

VA has developed specific procedures to determine whether a veteran was exposed to herbicides in an area other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's updated Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, paragraph 7 directs that in such cases the appellant must first be asked for the approximate dates, location, and nature of the alleged exposure.  Next, if the appellant provides the requested information, a detailed statement of the claimed herbicide exposure must be sent to the Compensation and Pension Service via e-mail and a review must be requested of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified and the appellant has provided sufficient evidence, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  These actions have not yet been completed in this case.  Therefore, the Board finds that the matter must be remanded for compliance with the procedures set forth in the VA Adjudication Manual as outlined above.  

While the appellant has asserted that the Veteran was exposed to radiation during his active service while stationed at George AFB, the Board notes that only lymphomas other than Hodgkin's disease are included on the list of radiogenic diseases.  See 38 C.F.R. § 3.311(b)(2).  Thus, development for a request for dose information is not in order.  See 38 C.F.R. § 3.311(a)(1),(2)(iii).  

The claim must also be remanded to obtain an adequate medical opinion that complies with the directives of the March 2016 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers upon the claimant, as a matter of law, the right to compliance with the remand directives); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

The March 2016 remand directed the RO to obtain a medical opinion which would address the appellant's contention that the Veteran's tumor lysis syndrome due to non-Hodgkin's lymphoma and/or hypercalcemia was due to his exposures to environmental hazards at George AFB.  Following the March 2016 remand, the September 2017 examiner opined that there was no known causal or other relationship between jet fuels and cleaning solvents and tumor lysis syndrome due to non-Hodgkin's lymphoma and/or hypercalcemia.  The examiner did not opine on the impact of the other asserted environmental exposures at George AFB as required by the March 2016 remand. 

The March 2016 remand also directed the RO to obtain a medical opinion on whether the Veteran's service-connected degenerative disc disease caused or aggravated his tumor lysis syndrome due to non-Hodgkin's lymphoma and/or hypercalcemia.  The September 2017 examiner did not provide an opinion on whether the Veteran's degenerative disc disease aggravated his non-Hodgkin's lymphoma and/or hypercalcemia.  Finally, the examiner did not address the appellant's contention of whether repeated x-ray testing either caused or aggravated the Veteran's non-Hodgkin's lymphoma and/or hypercalcemia.

The Board finds that a remand is required to comply with the March 2016 remand directives.

Accordingly, the case is REMANDED for the following action:

1.  Submit a request to the JSRRC for verification of exposure to herbicides while the Veteran was stationed at George AFB, to include residual concentrations of dioxins, chlorinated dibenzodioxins, solid waste, as referenced by the "Superfund" report by the EPA.  See
https://cumulis.epa.gov/supercpad/SiteProfiles/index.cfm?fuseaction=second.contams&id=0902737 (last visited December 9, 2017).  

The JSRRC's response must be associated with the record.  

2.  Thereafter, return the claims file to the September 2016 VA examiner for an addendum opinion.  If the September 2016 examiner is not available, a different VA examiner may render the opinion.  After reviewing the claims file, the examiner must provide responses to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's tumor lysis syndrome due to non-Hodgkin's lymphoma and/or hypercalcemia was due to his in-service environmental exposures at George Air Force Base?

* In providing this opinion, the examiner should acknowledge and address the list of chemical substances (i.e., hazardous substances, pollutants, or contaminants) identified as contaminants of concern for George AFB, which  include:  antimony, asbestos, barium, benzene, cadmium, copper, dioxins (chlorinated dibenzodioxins), ethylbenzene, inorganics, lead, manganese, mercury, PCE, pesticides, semi-volatile organic compounds, TCE, Toluene, TPH, Trichloroethylene, VOC, xylenes, and zinc.  See https://cumulis.epa.gov/supercpad/SiteProfiles/index.cfm?fuseaction=second.contams&id=0902737 (last visited December 9, 2017).

* The examiner should also review and discuss the evidence submitted by the appellant and associated with the VBMS file on August 27, 2015, and October 13, 2017.

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's tumor lysis syndrome due to non-Hodgkin's lymphoma and/or hypercalcemia was either (i) caused or (ii) aggravated by his service-connected degenerative disc disease of the lumbar spine?

* In providing this opinion, the examiner should acknowledge and address the appellant's contention that repeated x-ray testing caused or aggravated the Veteran's tumor lysis syndrome due to non-Hodgkin's lymphoma and/or hypercalcemia.

* The examiner should also review and discuss the evidence submitted by the appellant and associated with the VBMS file on August 27, 2015, and October 13, 2017.

A complete rationale must accompany all opinions rendered.

3.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the appellant must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





